DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 06/28/2022 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear whether “a housing” is referring to the housing recited in claim 1, or a different housing. Furthermore, if they are different, regarding claims 8 and 9, it is unclear which housing is being referenced. 
Furthermore, claim 7 is drawn to a “hydrocarbon absorbing air filter box”. The claim goes on to recite “a housing…configured to be coupled with the hydrocarbon absorbing air filter box”. It is unclear whether or not the “housing” is part of the claimed “hydrocarbon absorbing air filter box”. In other words, since the metes and bounds of the claim are limited to a “hydrocarbon absorbing air filter box”, it is unclear whether or not the “housing” is included as part of the “hydrocarbon absorbing air filter box”. 
Regarding claim 9, it is unclear whether or not “a mass airflow sensor” is the mass airflow sensor of “the combined mass airflow sensor and hydrocarbon trap”. Claim 1, which claim 9 ultimately depends, already appears to require a mass airflow sensor; therefore, it is unclear what claim 9 is adding. 
Regarding claim 10, the language “a separation comprising the hydrocarbon absorbing sheet” is unclear. It is unclear whether or not “a separation” is some physical structure. 
Regarding claim 11, it is unclear whether “a housing” is referring to the housing recited in claim 1, or a different housing. Furthermore, if they are different, regarding “the housing” on line 4 of claim 11, and also in claims 12, 13 and 15, it is unclear which housing is being referenced. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treier USPA 2008/0000455 A1.
Regarding claim 1, Treier discloses a hydrocarbon absorbing air filter box for arresting evaporative hydrocarbon emissions from an air intake duct of an internal combustion engine (Abstract; paragraph 4), the hydrocarbon absorbing air filter box comprising: a housing (figure 9: 50 and 52; paragraph 60) including at least one air inlet for communicating an airstream into an interior of the housing (Abstract; figure 9: 58); an air filter supported within the interior for removing particulate matter from the airstream (figure 9: filter 18; paragraph 45); and a combined mass airflow sensor and hydrocarbon trap configured to communicate the airstream from the air filter to the air intake duct (figure 9: hydrocarbon trap 12; according to paragraph 70, the hydrocarbon trap is positioned upstream of a mass airflow sensor; since the two are near each other, they are deemed to be “combined”; e.g. combined into the same system in proximity to each other).
Regarding claim 2, Treier discloses that the combined mass airflow sensor and hydrocarbon trap includes at least one hydrocarbon absorbing sheet for absorbing evaporative hydrocarbon emissions emanating from the air intake duct (paragraph 64: “carbon held together with a binder between two thin sheets” is deemed to be a hydrocarbon absorbing sheet).
Regarding claims 3 and 5, Treier discloses that the combined mass airflow sensor and hydrocarbon trap includes a duct configured for communicating the airstream from the air filter to the air intake duct (figure 7; paragraph 53; duct can be considered to be part of the combined mass airflow sensor/hydrocarbon trap).
Regarding claim 4, Treier discloses that the duct includes a multiplicity of ports configured to allow the evaporative hydrocarbon emissions to be drawn into an interior of the combined mass airflow sensor and hydrocarbon trap and captured by the at least one hydrocarbon absorbing sheet (figure 7: 34; paragraph 53).
Regarding claim 6, Treier discloses that the duct includes at least one support having a shape that matches the shape of an interior of the combined mass airflow sensor and hydrocarbon trap (figure 8: support 40 matches interior of hydrocarbon trap 12, which is part of the “combined mass airflow sensor and hydrocarbon trap”), and wherein the at least one support has a size that provides clearance for a hydrocarbon absorbing sheet to be disposed between the edges of the at least one support and an inner perimeter surface of the interior of the combined mass airflow sensor and hydrocarbon trap (a sheet could be placed between the two; therefore, the limitation is met).
Regarding claim 7, Treier discloses a housing comprising the combined mass airflow sensor and hydrocarbon trap is configured to be coupled with the hydrocarbon absorbing air filter box, such that the airstream is communicated through the duct during operation of the internal combustion engine (figure 9: 42, as well as any other ductworks, can be considered the housing; paragraph 68).
Regarding claim 9, Treier discloses that the housing comprises an opening that is capable of receiving a mass airflow sensor into the interior of the combined mass airflow sensor and hydrocarbon trap, such that the mass airflow sensor is disposed within the airstream (figure 9: a mass airflow sensor could be inserted into opening on 42).
Regarding claim 10, Treier discloses a channel is disposed within the duct and a separation comprising the hydrocarbon absorbing sheet are configured to accommodate the mass airflow sensor during assembling the combined mass airflow sensor and hydrocarbon trap (figure 9; paragraph 70: passage of the airstream containing the mass airflow sensor is deemed to read on the claimed channel).
Regarding claim 11, Treier discloses that the combined mass airflow sensor and hydrocarbon trap comprises: a housing coupled with the air filter (figure 9: housing 20 and 22 with filter 18); a duct disposed within the housing to communicate the airstream from the air filter to the air intake duct (figure 9: airspace within housing); and a hydrocarbon absorbing sheet disposed between the duct and the housing to arrest evaporative hydrocarbon emissions from the air intake duct (figure 9: 12; paragraph 64: “carbon held together with a binder between two thin sheets” is deemed to be a hydrocarbon absorbing sheet).
Regarding claim 12, Treier discloses that the duct includes at least one support configured to maintain the hydrocarbon absorbing sheet disposed in an unfolded configuration adjacent to an inner perimeter surface of the housing (figures 8 and 9: support 40; also, 12 is not folded).
Regarding claim 13, Treier discloses that the duct includes a multiplicity of ports configured to allow the evaporative hydrocarbon emissions to be drawn from the air intake duct to the hydrocarbon absorbing sheet within the housing (figure 7: 34; paragraph 53).
Regarding claim 15, Treier discloses that the housing includes an opening capable of receiving the mass airflow sensor, such that the mass airflow sensor is disposed within the airstream (figure 9: opening on 42 could receive a mass airflow sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Treier USPA 2008/0000455 A1.
Treier is relied upon as above. 
Regarding claim 8, Treier discloses that the air filter box and housing are attached (see figure 9 52 is attached to 42). Treier does not explicitly disclose that the housing comprises a mounting surface that is configured to mate with a substantially similar surface disposed on the hydrocarbon absorbing air filter box, one or more holes disposed in the mounting surface being configured to receive fasteners suitable for coupling the housing and the hydrocarbon absorbing air filter box. However, absent persuasive evidence that the particular attachment is significant, it is deemed to be an obvious matter of design choice. MPEP 2144.04 (IV-B). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Treier USPA 2008/0000455 A1 in view of Abdolhosseini USPA 2004/0255911 A1.
Treier is relied upon as above. 
Regarding claim 14, Treier does not explicitly disclose that the duct includes at least one pair of guide vanes that extend across an interior of the duct adjacent to the mass airflow sensor and are configured to reduce air turbulence within the airstream. Abdolhosseini discloses a hydrocarbon trap with multiple vanes extending across a duct containing a mass airflow sensor (figures; paragraphs 3 and 25). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Treier to include at least a pair of guide vanes that extend across an interior of the duct adjacent to the mass airflow sensor and are configured to reduce air turbulence within the airstream, as generally taught by Abdolhosseini, for the purpose of preventing turbulence near the sensor to give an accurate airflow measurement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776